


Exhibit 10.1

 

NINTH LEASE MODIFICATION AGREEMENT

 

Ninth Lease Modification Agreement made as of December 15, 2015, (this
“Agreement”) by and between Moklam Enterprises, Inc., a New York corporation
with an address at c/o Yuco Management, Inc., 200 Park Avenue, 11th Floor, New
York, New York 10166 (hereinafter referred to as “Owner”), and Take-Two
Interactive Software, Inc., a Delaware corporation with an address at 622
Broadway, New York, New York 10012 (hereinafter referred to as “Tenant”).

 

W I T N E S S E T H:

 

Whereas, Owner is the lessor and Tenant is the lessee under that certain lease
agreement dated as of July 1, 2002, as amended by agreement dated July 1, 2002
(the “First Modification”), agreement dated as of November 15, 2002 (the “Second
Modification”), agreement dated as of October 14, 2003 (the “Third
Modification”), agreement dated as of May 11, 2004 (the “Fourth Modification”),
agreement dated as of March 26, 2010 (the “Fifth Modification”), agreement dated
as of January 18, 2012 (the “Sixth Modification”), agreement dated as of
April 8, 2014 (the “Seventh Modification”) and agreement dated as of January 5,
2015 (the “Eighth Modification”) (such lease agreement, as modified by the First
Modification, the Second Modification, the Third Modification, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification and the Eighth Modification, is hereinafter referred to as the
“Original Lease”) covering the entire third, fourth, fifth and sixth floors and
the roof deck in the building known as 622 Broadway, New York, New York (the
“Building”), having a term expiring on March 31, 2023; and

 

Whereas Owner and Tenant desire to further modify and supplement the Original
Lease as set forth below, upon and subject to the terms and conditions
hereinafter set forth.

 

Now, therefore, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to
further modify and supplement the Original Lease as follows:

 

1.                                      Definition of Lease.  For purposes of
this Agreement, the term “Lease” shall mean the Original Lease as amended by
this Agreement, except as may otherwise be specifically indicated in this
Agreement or as the context may otherwise require.

 

2.                                      Tenant Improvement Allowance.  The
provisions of paragraph 5 of the Sixth Modification, which were amended and
restated in their entirety in paragraph 3 of the Seventh Modification, and which
were further amended pursuant to paragraph 3 of the Eighth Modification, are
hereby further amended as follows:

 

(i) the Alterations Outside Completion Date is hereby changed to November 15,
2015;

 

(ii) the date of “October 10, 2014” appearing in Section 5.3 of the Sixth
Modification, as amended and restated in paragraph 3 of the Seventh
Modification, is hereby changed to December 10, 2015; and

 

1

--------------------------------------------------------------------------------


 

(iii) the date of “April 10, 2015” appearing in Section 5.8 of the Sixth
Modification, as amended and restated in paragraph 3 of the Seventh
Modification, is hereby changed to September 10, 2016.

 

3.                                      Owner’s Building Improvement Work.

 

3.1.                            The provisions of Paragraph 5.1 of the Seventh
Modification are hereby amended as follows:

 

(i)                                     the period of twelve (12) months
referred to in the fourth (4th) sentence of Paragraph 5.1 (a) is hereby extended
to fifteen (15) months;

 

(ii)                                  the last three sentences of Paragraph 5.1
(a) are hereby deleted and replaced with the following provisions:

 

“However, Owner will provide Tenant with at least fifteen (15) days’ advance
notice of an eighty (80) consecutive business day construction period for the
window replacement portion of Owner’s Building Improvement Work (such eighty
(80) consecutive business day construction period is hereinafter referred to as
the “Overall Window Construction Period”).  Access to the 4th and 5th floors of
the Premises for the performance of such work shall be granted to Owner and
Owner’s contractors for the initial forty (40) consecutive business day period
of the Overall Window Construction Period (such initial forty (40) consecutive
business day period is hereinafter referred to as the “First Window Construction
Period”), and thereafter access to the 3rd and 6th floors of the Premises for
the performance of such work shall be granted to Owner and Owner’s contractors
for the immediately succeeding forty (40) consecutive business day period of the
Overall Window Construction Period (such immediately succeeding forty (40)
consecutive business day period is hereinafter referred to as (the “Second
Window Construction Period”).  It is understood that the First Window
Construction Period shall not overlap with the Second Window Construction
Period, except to the extent expressly requested by Owner.  However, if the
window replacement work on the 4th and 5th floors of the Premises shall be
substantially completed prior to the expiration of the First Window Construction
Period, then, at Owner’s election, the Second Window Construction Period shall
be extended by the number of business days falling during the period commencing
on the date of substantial completion of the window replacement work on the
4th and 5th floors of the Premises through the date of expiration of the First
Window Construction Period, as shall be reasonably determined by

 

2

--------------------------------------------------------------------------------


 

Owner.  Also, Exhibit A is hereby modified to reflect that one (1) window
located on each floor of the Premises situated in the vicinity of the freight
elevator shaft on the Crosby Street side of the Building [a total of four
(4) windows] may not be replaced during the Overall Window Replacement Period
and, accordingly, Owner shall have the right to replace such windows as part of
Owner’s Building Improvement Work at any time during the period that Owner’s
Building Improvement Work may be performed.  Additionally, if any of the windows
which are to be installed or which shall be installed in connection with Owner’s
Building Improvement Work are defective, shall be damaged, or shall otherwise
require repair or replacement, Owner shall be permitted to perform any required
repair or replacement work relating to such windows and shall be granted
reasonably prompt access to the Premises for such purpose, notwithstanding that
the forty (40) consecutive business day access period for the floor on which
such window is located which is provided for in this Paragraph 5.1(a) shall have
expired.  The Overall Window Construction Period, the First Window Construction
Period and the Second Window Construction Period shall each be subject to
extension due to occurrences of Tenant Delay and Force Majeure, and shall each
also be subject to such extension as shall be reasonably necessary to compensate
for changes to the scheduling of the performance of the window replacement
portion of Owner’s Building Improvement Work which shall be made by Owner in
order to accommodate requests by Tenant.”

 

(iii)                               the period of approximately sixteen (16)
consecutive weeks referred to in Paragraph 5.1 (b) is hereby changed to
approximately twenty (20) consecutive weeks;

 

(iv)                              the following provisions are hereby added at
the end of Paragraph 5.1 (a):

 

“In connection with the performance of the window replacement portion of Owner’s
Building Improvement Work, Owner and Owner’s contractors shall have reasonable
access to all of the windows of the Premises through the interior of the
Premises, and not later than the business day immediately preceding the date
that the window replacement work is to be commenced on each floor of the
Premises, Tenant shall arrange for all items of furniture, equipment and
personal property situated within five (5) feet from the windows on such floor
to be removed and relocated to a protected area during the entire period that
the window replacement work on such floor shall be performed, except solely for
the items of furniture,

 

3

--------------------------------------------------------------------------------


 

 equipment and personal property set forth on Schedule A annexed to this
Agreement, which items Owner and Tenant agree are not possible or are
impracticable to be so removed or relocated.  All other items of furniture,
equipment and personal property of Tenant in the remaining vicinity of the work
area of the window replacement portion of Owner’s Building Improvement Work
shall be adequately secured by Tenant, and Owner shall direct Owner’s contractor
performing the window replacement portion of Owner’s Building Improvement Work
to use commercially reasonable efforts to prevent damage to such remaining items
of furniture, equipment and personal property by dust, debris, wind, rain and
other weather conditions, and any other conditions arising out of the
performance of Owner’s Building Improvement Work by utilizing customary
construction procedures and practices, such as the use of plastic protective
covering sheets.  Notwithstanding the foregoing, it shall be Tenant’s
affirmative obligation to remove from each such office and other area of the
Premises in which window replacement work is being performed, and to relocate to
a protected area, during the entire period that such window replacement work is
to be performed, all artwork and any valuable items of personal property, and
neither Owner nor any of Owner’s contractors, agents or employees shall have any
liability or responsibility whatsoever with respect to any loss or damage with
respect to any such items.  Additionally, if Owner’s contractor shall remove any
existing window in an office or other portion of the Premises as part of Owner’s
Building Improvement Work on any working day, then Owner shall direct Owner’s
contractor to install a replacement window by the end of such working day if
such installation shall be reasonably possible; provided, however, that any
adjustments, finishing work, repair or associated work, or clean-up, required
after a window is replaced may be completed after the end of such working day
but as promptly as reasonably possible.  Notwithstanding the foregoing, if a
replacement window is not installed by the end of such working day, Owner shall
direct Owner’s contractor to install protective plastic covering in the window
opening at the conclusion of such working day until the window replacement work
in such office or other portion of the Premises shall recommence; and

 

(v)                                 the following schedule is added as Schedule
A to the Seventh Amendment:

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

Items Not to be Removed and Relocated

 

Description of Item

 

Location of Item

Desk located directly against one window

 

6th Floor (Crosby Street side)

Furniture located directly against windows

 

3rd Floor (Broadway side)

 

3.2.                            The provisions of Paragraph 5.4. of the Seventh
Modification are hereby amended and restated in their entirety, as follows:

 

“Subject to the terms hereof, Tenant shall pay to Owner, by official bank check
or wire transfer, the sum of nine hundred seventy-five thousand five hundred and
00/100 ($975,500.00) dollars, as a non-refundable contribution by Tenant towards
the cost of Owner’s Building Improvement Work.  Such amount shall be payable as
follows:

 

(a) on Owner’s Improvement Commencement Date, Tenant shall pay Owner the sum of
five hundred fifty-three thousand and 00/100 ($553,000.00) dollars; and

 

(b) commencing on the date Owner shall achieve substantial completion of Owner’s
Building Improvement Work, as such date shall be reasonably determined by Owner
(“Owner’s Improvement Substantial Completion Date”), and on the date which shall
be one (1) month thereafter for a total of two (2) such monthly payments, Tenant
shall pay to Owner the sum of two hundred eleven thousand two hundred fifty and
00/100 ($211,250.00) dollars per month for a total of four hundred twenty-two
thousand five hundred and 00/100 ($422,500.00) dollars.”

 

3.3.                            Owner and Tenant hereby acknowledge and confirm
that, notwithstanding that Owner has performed some preliminary demolition and
other work relating to Owner’s Building Improvement Work (as such term is
defined in the Seventh Modification), Owner’s Improvement Commencement Date (as
such term is defined in the Seventh Modification) has not yet occurred.  Owner
shall give notice to Tenant of Owner’s Improvement Commencement Date, as shall
be determined by Owner after all of the Municipal Approvals (as such term is
defined in the Seventh Modification) have been received by Owner pursuant to the
provisions of Section 5.1 of the Seventh Modification.  Prior to commencing
Owner’s Building Improvement Work, Owner shall discuss with Tenant in good faith
the determination of Owner’s Improvement Commencement Date.  However, it is
understood that the determination of Owner’s Improvement Commencement Date shall
be made solely by Owner in Owner’s sole and absolute discretion.  Further, it is
understood that in no event shall Owner’s Building Improvement Work be required
to be performed at any times or on any days other than during normal business
hours

 

5

--------------------------------------------------------------------------------


 

on business days.  Owner shall endeavor to schedule the performance of Owner’s
Building Improvement Work in such manner as to avoid excessive interference with
Tenant’s work spaces in the Premises during business hours to the extent
reasonably practicable without causing undue delay of, or disruption to, the
performance of Owner’s Building Improvement Work, including, without limitation,
evaluating in good faith the feasibility of performing certain portions of
Owner’s Building Improvement Work during non-business hours (i.e., 5:00 pm on a
business day until 9:00 a.m. on the next succeeding business day) and/or on
non-business days.  Tenant shall compensate Owner for seventy-five (75%) percent
of all increased actual and documented costs and expenses incurred by Owner
arising out of or in connection with any such non-business hour or non-business
day performance of any portion(s) of Owner’s Building Improvement Work, as shall
be determined by Owner in good faith (including, without limitation, Owner’s
overhead expenses calculated at a 1.5 multiple of Owner’s actual and documented,
out-of-pocket overtime charges incurred for non-business hour and non-business
day work performed by third parties, and at a 1.5 multiple of all other actual
and documented, out-of-pocket costs incurred by Owner in connection with such
overtime work, as per historical practice between Owner and Tenant).  All
determinations as to the scheduling of Owner’s Building Improvement Work,
including as to whether any such non-business hour and/or non-business day
portion(s) of Owner’s Building Improvement Work shall be feasible, shall be made
in good faith by Owner, in Owner’s sole and absolute discretion, based upon
Owner’s discussions with Owner’s contractor and Tenant with regard thereto.

 

4.                                      Paragraph 6 of the Seventh Modification
is hereby amended by the addition of the following at the end thereof:

 

“, as same may hereafter be amended.”

 

5.                                      Brokers.  Owner and Tenant each warrant
and represents that there was no broker, finder or like agent instrumental in
consummating this Agreement and that such party had no dealings, communications,
conversations or prior negotiations with any brokers, finders or like agents
concerning the modification of the Lease pursuant to this Agreement.  Each
representing party covenants and agrees to pay, indemnify and hold the other
party harmless from and against any and all claims for all brokerage
commissions, fees or other compensation by any brokers claiming to have dealt
with such representing party in connection with this Agreement or arising out of
any conversations or negotiations had by such representing party with any
brokers concerning the modification of the Lease pursuant to this Agreement, and
for any and all costs, expenses (including, without limitation, reasonable
attorneys’ fees, disbursements and court costs), liabilities and penalties
incurred by the indemnified party in connection with or arising out of any such
claims. The provisions of this section shall survive the expiration or earlier
termination of the Lease.

 

6.                                      Negotiation and Execution.  It is
specifically acknowledged by the parties that this Agreement is the result of
substantive negotiations between the parties and that this Agreement has been
executed and delivered by each of the parties upon the advice of independent
legal counsel.  It is understood and agreed that all parties shall be deemed to
have prepared this Agreement in order to avoid any negative inference that might
be drawn against the preparer thereof.

 

6

--------------------------------------------------------------------------------


 

7.                                      Certain Definitions.   Each of the
capitalized terms in this Agreement which are not otherwise defined herein shall
have the meaning ascribed to such term in the Original Lease.

 

8.                                      Inducement to Owner and Tenant.   As a
material inducement to each of Owner and Tenant to execute this Agreement, each
party hereby acknowledges and represents to the other party that, to the best of
the representing party’s actual knowledge, the other party is not in default of
any of the terms, covenants, provisions, warranties, representations and
conditions of the Original Lease through the date hereof and that there are no
offsets or defenses thereto.

 

9.                                      Ratification.   Except as may be
otherwise set forth in this Agreement, all of the terms and provisions of the
Lease are hereby ratified and confirmed and shall remain unmodified and in full
force and effect.  Additionally, the parties confirm and agree that the
revocable license agreement between the parties dated September 11, 2006, as
amended December 31, 2012, covering additional space in the Building, is
unaffected by this Agreement and hereby is ratified and confirmed and shall
remain unmodified and in full force and effect.

 

10.                               Successors and Assigns.   The covenants,
agreements, terms, provisions and conditions contained in this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors, legal representatives and permitted assigns, if any.

 

11.                               Waiver.   The failure of a party at any time
to enforce any provision hereunder shall in no way affect the right of that
party thereafter to enforce the same or any other provision of this Agreement;
nor shall the waiver by a party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of any such provision or as a
waiver of any other provision hereof.

 

12.                               Modification.   This Agreement may not be
modified orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification or discharge is sought.

 

13.                               Void or Unenforceable Provisions.   If any
provision of this Agreement is found to be void or unenforceable by a court of
competent jurisdiction, the remaining provisions of this Agreement shall
nevertheless be binding upon the parties with the same force and effect as
though the void or unenforceable part had been severed and deleted.

 

14.                               Inconsistent Provisions.   It is in the intent
of the parties that this Agreement and the Original Lease are to be read and
construed together, to the extent reasonably possible.  However, in the event of
any conflict or inconsistency between the terms and provisions of this Agreement
and the terms and provisions of the Original Lease, then the terms and
provisions of this Agreement shall govern and be binding.

 

15.                               Captions.   The captions for each of the
sections of this Agreement are inserted for convenience only and shall have no
meaning or relevance to the construction or interpretation of this Agreement.

 

16.                               Conditions to Binding Agreement.   This
Agreement shall not be binding upon Owner unless and until at least two
originals hereof have been executed by Tenant and counter-executed

 

7

--------------------------------------------------------------------------------


 

on behalf of Owner and at least one of such originals shall have been returned
to Tenant or Tenant’s attorneys.

 

In witness whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Witness:

 

Moklam Enterprises, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Raymond H. Yu

 

 

 

Name:

Raymond H. Yu

 

 

 

Title:

President

 

 

 

 

 

 

 

 

Take-Two Interactive Software, Inc.

 

 

 

 

 

 

/s/ Aaron Diamond

 

By:

/s/ Daniel Emerson

 

 

 

Name:

Daniel Emerson

 

 

 

Title:

EVP + GC

 

8

--------------------------------------------------------------------------------


 

State of New York    )

 : ss.

County of New York)

 

On the 18th day of December in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared Raymond H. Yu, 
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

/s/ Yung Wen Huang

 

Signature and Office of individual

 

taking acknowledgment

 

 

 

State of New York    )

 : ss.

County of New York)

 

On the 18th day of December in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared Daniel Emerson,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity(ies), and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

/s/ Christopher Hamilton

 

Signature and Office of individual

 

taking acknowledgment

 

 

9

--------------------------------------------------------------------------------
